\O®\lC\Ll\-PWN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:18-cv-00392-HDM-CBC Document 16 Filed

  
 

LE

ZIEVE, BRODNAX & STEELE, LLP

 

 

 

  
    
  

_ _ ENTERED _ SE VED ON
COUNSEUPART|ES 0 RECORD

 

eva a ar o. l -
9435 West Russell Road, Suite 120 JAN 7 2019
Las$/e ai, ll\IV 89148
swa e z s aw.com
(702) 943-8565; Fax (702) 446-9898 °"%'}§T‘§S,C‘¥SOTFRL%L§§HRT
Attorney for Defendants, Bayview Loan Servicing, LLC, and Seasi s'Qustee, Inc. PuTY
UNITED STATES DISTRICT COURT

DISTRICT oF NEvADA OR,D¢JL

LORI EPPERSON, Case No.: 3:18-cv-00392-HDM-WGC
Plaintiff,
MOTION FOR TELEPHONIC
VS' APPEARANCE

BAYVlEW LOAN SERVICING, LLC,
SEASIDE TRUSTEE, INC., and DOES l
through X, inclusive,

Defendants.

 

 

PROCEDURAL HISTORY

On or about August 26, 2016, Defendants, Bayview Loan Servicing, LLC and Seaside
Trustee, lnc. (collectively “Defendants”) petitioned this Court for the removal of Plaintiff Lori
Epperson’s (“Plaintiff”) Complaint.

On or about August 23, 2018, Defendant Bayview Loan Servicing, LLC (“Bayview”) filed
their Answer to the Complaint in the instant matter.

On or about August 23, 2018, Defendant, Seaside Trustee, Inc. (“Seaside) filed a
Declaration of Non-Monetary Status in the instant matter.

On or about November l, 2018, the parties filed their Proposed Discovery Plan and a
Scheduling Order was entered on November 2, 2018, ECF No. l l.

On December l7, 2018, this court scheduled a case management conference for January ll,
2019 at 10:00 am.
///
///
///

 

 

 

MOTION FOR TELBPHONIC APPEARANCE -1-

 

 

\ooo\lO\Ll\AbJN-‘

®\lC\¢J\-PWN_C\Q®\]G\M-I>WN‘_‘O

Case 3:18-cv-00392-HDM~CBC Document 16 Filed 01/04/19 Page 2 of 4

POINTS AND AUTHORITIES
Shadd A. Wade, Esq. (“Counsel”) of Zieve, Brodnax & Steele, LLP, Attorney for
Defendants, will be at Zieve, Brodnax & Steele’s office in Las Vegas, Nevada at the time of the
hearing. ln the interests of conserving party resources, Counsel requests leave to appear
telephonically.
The local rules provide a basis for appearing at conferences telephonically. LR IA 1-3(1)

provides:

(l`) Meet and Confer. Whenever used in these rules, to “meet and confer” means to
communicate directly and discuss in good faith the issues required under the

particular rule or court order. This requirement is reciprocal and applies to all
participants. Unless these rules or a court order provide otherwise, this

requirement may only be satisfied through direct dialogue and discussion in a

face-to-face meeting, telephone conference, or video conference, The exchange of
written, electronic, or voice-mail communications does not satisfy this requirement.

Per this Court’s Order, the parties are to appear for a case management conference, which
arguably falls within the definition of “meet and confer,” as the parties will be meeting to discuss
the issues in this case pursuant to Court order. Counsel anticipates that the conference will take less
than an hour, while travel to and from Northem Nevada from Las Vegas, Nevada will consume an
entire day. Therefore, Counsel for Defendants hereby requests this Court for an order permitting
Defendants’ counsel, Shadd A Wade, Esq., to appear telephonica|ly at the case management
conference currently scheduled for January 1 l, 2019 at 10:00 am.

At the time of the hearing, Shadd A. Wade, Esq. can be reached directly at 702-948-8565,
extension 606. Or in the altemative, Defendants request the Court to provide a call-in number for

the hearing.

zlEvl-;, BRODNAX & sTEELE, LLP
DATED: January §§ 2019

By: /s/ Shadd A, Wade, Esg.
Shadd A. Wade, Esq.

Nevada Bar No. 11310
ML<E@L>;|M@

(702) 948-8565; Fax (702) 446-9898
Attorney for Defendants

 

 

 

MOT|ON FOR TELEPHON|C APPEARANCE -2-

 

\CGQ\lC\U\-I>WN-»

NNNNNNNNN_\_¢_¢o-¢.______
m\lo\L/l¢hw~_©\o®\lo\L/FAWN_‘O

 

 

Case 3:18-cv-00392-HDM~CBC Document 16 Filed 01/04/19 Page 3 of 4

ORDER

The Court, having considered Defendants’ Motion for Telephonic Appearance, and good
cause appearing therefor, grants the Motion, and grants leave to Defendants’ counsel to appear
telephonically at the case management conference currently scheduled for January 1 l, 2019 at 10:00
a.m.

_\£_ Defendant’s counsel will appear telephonically by calling the Court at phone number:

Q"\ ’\~ 530 \32"\ at least 5 minutes before the hearing time;
Mw C»d.¢_ gR?.Zo‘r-'i§z. $euw'i 117 C¢é¢ = \%=>az,

the Court will contact Defendants’ counsel at 702-948-8565, extension 606.

IT IS SO ORDERED.

 

UED sTATll;al MAGISTRATE JUDGE

DATED: l/?YZO{°?

 

MOTION FOR TELEPHON|C APPEARANCE -3-

 

